DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a of Species Group A and of Species x of Species Group B, collectively drawn to claims 1-4, 9, 10, 13 and 14 in the reply filed on February 16, 2022 is acknowledged.  Accordingly, claims 5-8, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two openings [that] comprise openings of at least two different sizes” (emphasis added) recited in lines 1 and 2 of claims 4 and 14 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hak et al. US 2016/0338261 A1 in view of Brown et al. US 6,044,779.
With respect to claim 1, Hak et al. US 2016/0338261 A1 disclose a seed metering system (abstract; line 1) (see the disclosure in claim 1, line 1 of Hak et al. US 2016/0338261 A1) comprising:

a metering disc 300 (see the disclosure in claim 1, line 3 of Hak et al. US 2016/0338261 A1) having: 
a front side 306 and a back side 308 (see the disclosure in claim 1, line 4 of Hak et al. US 2016/0338261 A1); 
a plurality of pockets 310 in the front side 306; and 
a plurality of openings 318 in each of the pockets 310, the openings 318 being in fluid communication with the back side 308 and arranged in a staggered pattern (see Figures 5A-5C) of rows such that openings 318 in adjacent rows are not aligned (see Figures 5A-5C); 
a low-pressure region (see the disclosure in claim 1, lines 9 and 10 of Hak et al. US 2016/0338261 A1) in fluid communication with the back side 308 (see the disclosure in claim 1, lines 9 and 10 of Hak et al. US 2016/0338261 A1) of the metering disc 300 (see the disclosure in claim 1, line 3 of Hak et al. US 2016/0338261 A1); 
wherein the pockets 310 are configured to receive at least two different seed types (see the disclosure in claim 1, lines 11 and 12 of Hak et al. US 2016/0338261 A1).
As to claim 2, the disc can be used with seeds selected from the group of: corn, rye, cereal rye, tie grass, mil, wheat, oats, canola, flax, and cow peas (see the disclosure in claim 2 of Hak et al. US 2016/0338261 A1).
Regarding claim 3, the pockets 310 are configured to receive at least two different seed types at the same time (see the disclosure in claim 3 of Hak et al. US 2016/0338261 A1).

With respect to claim 9, Hak et al. US 2016/0338261 A1 disclose a seed metering system (abstract; line 1) (see the disclosure in claim 1, line 1 of Hak et al. US 2016/0338261 A1) comprising:
a metering disc 300 (see the disclosure in claim 1, line 3 of Hak et al. US 2016/0338261 A1) having:
a front side 306 and a back side 308 (see the disclosure in claim 1, line 4 of Hak et al. US 2016/0338261 A1); 
a plurality of pockets 310 in the front side 306; and 
a plurality of openings 318 in each of the pockets 310, the openings 318 being in fluid communication with the back side 308 (see the disclosure in claim 1, lines 9 and 10 of Hak et al. US 2016/0338261 A1) and arranged in a staggered pattern (see Figures 5A-5C) of rows such that openings 318 in adjacent rows are not aligned (see Figures 5A-5C); 
a low-pressure region in fluid communication with the back side 308 (see the disclosure in claim 1, lines 9 and 10 of Hak et al. US 2016/0338261 A1) of the metering disc 300 (see the disclosure in claim 1, line 3 of Hak et al. US 2016/0338261 A1); 
wherein the pockets 310 are configured to receive at least two different seed types (see the disclosure in claim 1, lines 11 and 12 of Hak et al. US 2016/0338261 A1).
As to claim 10, the plurality of openings 318 in each pocket includes at least ten (see Figures 5A-5G) openings 318.

With respect to claim 14, the plurality of openings 318 comprise openings 318 of at least two different sizes (see Figures 5C, 5E and 5G) (see the disclosure in claim 2 of Hak et al. US 2016/0338261 A1).
The claims distinguish over Hak et al. US 2016/0338261 A1 in requiring the plurality of pockets to be a plurality of circular pockets.
Brown et al. US 6,044,779 disclose a plurality of circular pockets (see Figures 1-4 and the disclosure in column 2, line 44 of Brown et al. US 6,044,779).  Further, it is considered that, in addition to 16 being circular-shaped, the region surrounding each cluster 22 of openings 24 (best shown in Figure 3) is circular shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized circular pockets surrounding each cluster of openings as disclosed in Brown et al. US 6,044,779 in metering system of Hak et al. US 2016/0338261 A1 for simplicity and for more precise seed metering.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 9, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,104,831 B2.  Although the claims the claims of U.S. Patent No. 10,104,831 B2 and the instant application 16/784,856 end themselves to a method employing substantially the same structure, features and steps.

Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/784,856 and related U.S. Patent Nos. 7,083,067 B2 and 6,634,522 B2 since significant differences are present between the claims of the instant application 16/784,856 and related U.S. Patent Nos. 7,083,067 B2 and 6,634,522 B2.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Romans US 5,392,707 discloses a seed metering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 12, 2022